 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas St, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Fax: 866-241-4176
 4   Email: tom@phxfreshstart.com
 5
                               THE UNITED STATES BANKRUPTCY COURT
 6
                                      FOR THE DISTRICT OF ARIZONA
 7

 8
                                                      CHAPTER 13
      In re
 9
      LOIS M POWELL,                                  Case No. 2:20-bk-09317-PS
10
                                                      MOTION FOR EXPEDITED HEARING
11                  Debtor.

12

13            Debtor, by and through undersigned counsel, moves this Honorable Court for an

14   Expedited Hearing on Debtor’s Motion to Convey/Refinance her real property located at
     10746 S. Morningside Dr, Goodyear, Maricopa County, Arizona, as stated herein.
15
              1.     The Debtor filed for relief under Chapter 13 of the Bankruptcy Code (Title
16
     11 of the United States Code) on August 13, 2020.
17
              2.     As set forth in her schedules, Debtor resides at 10746 S. Morningside Dr,
18
     Goodyear, Maricopa County, Arizona (Property) with her significant other, Forrest
19   Ritchie (Ritchie).
20            3.     Ritchie is currently in the process of refinancing Property and lender has
21   required Debtor to quit claim her interest in Property to Ritchie to effectuate such

22
     refinance.
              4.     Due to increasing interest rates, Ritchie is working with his lender on a
23
     short extension on his rate lock currently set to expire March 8, 2021. Accordingly,
24
     Debtor is requesting an expedited hearing on this matter.
25




     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 25 Filed 03/04/21 Entered 03/04/21 12:30:25        Desc
                                       Main Document    Page 1 of 3
             WHEREFORE, the Debtor respectfully requests that this Honorable Court enter
 1
     an Order setting an Expedited Hearing for the conveyance/refinance of the Debtor’s real
 2
     property located at 10746 S. Morningside Dr, Goodyear, Maricopa County, Arizona.
 3

 4
     Dated: March 4, 2021
 5

 6                                                      Respectfully submitted:

 7                                                      /s/ Tom McAvity
                                                        Tom McAvity, 034403
 8                                                      Phoenix Fresh Start Bankruptcy
                                                        4602 E Thomas Rd, Ste S−9
 9                                                      Phoenix, AZ 85028
                                                        Phone: 602-598-5075
10

11
                                       CERTIFICATE OF MAILING
12
     The undersigned hereby certifies that on March 4, 2021 the foregoing Debtor’s Motion
13   was served on the following via mail/electronic filing noticel to:.
14
     United States Trustee
15   Via BNC/ECF

16   Russell Brown, Trustee
     Via BNC/ECF
17

18   Creditors appearing on
     the attached Master Mailing List
19

20                                                      /s/ Tom McAvity
                                                        Tom McAvity, 034403
21                                                      Phoenix Fresh Start Bankruptcy
22

23

24

25




     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 25 Filed 03/04/21 Entered 03/04/21 12:30:25    Desc
                                       Main Document    Page 2 of 3
                                               Mailing List
 1
     AMERIHOME MORTGAGE
 2   1 BAXTER WAY
     SUITE 300
 3   THOUSAND OAKS CA 91362
 4   BANK OF AMERICA
     4909 SAVARESE CIRCLE
 5   FL1-908-01-50
     TAMPA FL 33634
 6
     CHASE CARD SERVICES
 7   ATTN: BANKRUPTCY
     PO BOX 15298
 8   WILMINGTON DE 19850

 9   COMENITYCAPITAL/ULTA
     ATTN: BANKRUPTCY DEPT
10   PO BOX 183003
     COLUMBUS OH 43218
11
     DEPARTMENT STORE NATIONAL BANK/MACY'S
12   ATTN: BANKRUPTCY
     9111 DUKE BOULEVARD
13   MASON OH 45040

14   FORREST C RITCHIE
     10746 S MORNINGSIDE DR
15   GOODYEAR AZ 85338

16   SPECIALIZED LOAN SERVICING/SLS
     ATTN: BANKRUPTCY
17   PO BOX 636005
     LITTLETON CO 80163
18
     SYNCB/PPC
19   ATTN: BANKRUPTCY
     PO BOX 965060
20   ORLANDO FL 32896

21   US BANK/RMS CC
     ATTN: BANKRUPTCY
22   PO BOX 5229
     CINCINNATI OH 45201
23   Powell, Lois - 2:20-bk-09317

24   WELLS FARGO BANK NA
     MAC F8234F-02F
25   PO BOX 10438
     DES MOINES IA 50306


     Debtor’s Motion for Expedited Hearing
     Case 2:20-bk-09317-PS            Doc 25 Filed 03/04/21 Entered 03/04/21 12:30:25   Desc
                                       Main Document    Page 3 of 3
